Alexander Kuszik was indicted for murder in the first degree for the unlawful death of Elizabeth Nagy. A jury in the Summit Common Pleas convicted him of murder in the first degree without a recommendation of mercy.
Judgment was rendered and he was sentenced to be electrocuted. This verdict was taken to the Court of Appeals where judgment was affirmed.
Kuszik assigns error upon two grounds, and asks for leave to file his petition in error. He claims:
1. That testimony was introduced over his objection, tending to show how the girl met her death. He claims that the testimony of Dr. Craft to the effect that she was raped was incompetent, irrelevant and prejudicial to his rights, as the indictment did not charge murder in committing or attempting to commit a rape.
2. It is claimed by Kuszik that the verdict of the jury effecting his sanity is against the weight of the evidence, as no witness for the State testified concerning his mental condition. He declares that the preponderance of the evidence was in his favor.
It is also contended by Kuszik that the sentiment and passion of the jury were inflamed by the desire of the state to prejudice the minds of the members, by proof that the alleged crime had been perpetrated upon the body of the deceased after her death, and highly prejudicial to the accused and it thus became impossible for the defendant to have a fair trial.
The court is asked to review the record, on account of the gravity of. the case, notwithstanding its holding that it will not weigh evidence.